DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities:
Paragraph [0003]: “Various decorative planters built not furniture are known.” It is unclear what the applicant is trying to say here. Possibly –Various decorative planters built for use as furniture are known.- 
Paragraph [0007]: “a female threaded bore at a lower end that threateningly engages the vertical bolt” should read -a female threaded bore at a lower end that threadingly engages the vertical bolt-. 
Appropriate correction is required.
Claim Objections
Claims 1, 4, 9-10, 13, 16, and 19-20 are objected to because of the following informalities:
In each of the claims listed above the word “which” is used to describe structural elements. The word “which” can be a little misleading as to what element is being referred to. For specific example, claim 10 recites “elastomeric members secured to top ends of the columns which support the tabletop.” It is confusing if the “which” is referring to the elastomeric members or the columns. It is suggested that the applicant replace the word “which” with the subject matter it refers back to for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitations “to which a drain tube may be connected.” It is unclear if the drain tube is a required structural limitation of the claim because of the use of the phrase “may be.” It is suggested that the applicant amend the language to –a lower fastener connected to a drain tube--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A) and AlSaffar (US 20110182667 A1).
Regarding claim 1, Wakefield teaches a waterproof table planter (Figures 16-18), comprising: 
a planter having a lower main body having a floor and side walls, defining a trough having a floor and side walls for containing soil or other plant growth medium (Figure 18, Col. 10 lines 29-40; planter 20” with floor 24” and extending wall 22” configured to hold soil/plant media); 
a tabletop spaced above the planter by a plurality of columns that are fixed to the floor (Figure 18, Col. 11 lines 1-17; planter table can be configured with any number of multiple support members 51”).
 Wakefield does not teach a waterproof liner in the planter and further including seals between the columns and liner to prevent leakage therebetween; and a plurality of generally vertical table legs fixed to an underside of the planter and supporting the planter horizontally above a ground surface.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the table legs extending to the ground as taught by Gross in order to allow for the tabletop of Wakefield to be at a higher level to function as a taller table.
AlSaffar teaches an irrigation bed comprising a waterproof liner in the bed (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34); and 
further including seals between the columns and liner to prevent leakage therebetween (Figures 1b and 4, Paragraph [0018]; seals 37 around the distributors 22 that extend upward through the plastic cover 34).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the liner and seals taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Regarding claim 5, Wakefield as modified above teaches the tabletop planter as claimed in claim 1. Wakefield as modified above does not teach wherein the planter and tabletop have rectangular horizontal peripheries. It would have been an obvious matter of design choice to make the different portions of the planter and tabletop of whatever form or shape was desired or expedient, such as a rectangular shape in order to best suite the desired location of the 
Regarding claim 6, Wakefield as modified above teaches the tabletop planter as claimed in claim 5. Wakefield as modified above does not teach wherein the planter has a trapezoidal vertical section with the side walls of both the lower main body and liner angling outward from the respective floors. It would have been an obvious matter of design choice to make the different portions of the planter and liner of whatever form or shape was desired or expedient, such as trapezoidal vertical sections of the planter and the liner laying inside the planter to then angle outward from the floors in order to best suite the plants desired to be grown in the planter. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 7, the modified reference teaches the limitations of claim 1 and further AlSaffar teaches wherein the liner comprises a hard plastic or acrylic (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A) and AlSaffar (US 20110182667 A1) as applied to claim 1 above, and further in view of Daniel (US 20170181385 A1).
Regarding claim 2, Wakefield as modified above does not teach wherein there are the same number of columns as table legs, and each column is located directly above a table leg and secured thereto.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the direct connection of columns and support legs as taught by Daniel in order to provide a secure and stable support system extending from the ground directly up to the tabletop.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), AlSaffar (US 20110182667 A1), and Daniel (US 20170181385 A1) as applied to claim 2 above, and further in view of Wiseman et al. (US 8776431 B1).
Regarding claim 3, Wakefield as modified above does not teach wherein each table leg includes a vertical bolt extending upward through aligned holes in the lower main body and liner, wherein each column has a female threaded bore at a lower end that threateningly engages the vertical bolt in one of the table legs.
Wiseman teaches a planter with adjustable legs wherein the leg includes a vertical bolt extending upward through aligned holes in the planter (Figure 2, Col. 4 lines 51-65; fasteners 100 attaching legs 44 to bottom of basin 20).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of 
Gross teaches wherein each column has a female threaded bore at a lower end that threateningly engages a vertical bolt (Figure 6, Col. 3 lines 39-52; threaded members 48 engaging threaded opening 47 of support member 44).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the columns as taught by Gross in order to provide a strong, secure, and stable attachment of the columns to the planter.
When combining the bolt attachments of Wiseman and Gross with the direct attachment of the legs to the columns as taught by Daniel above, the structure would result in the bolt of the legs directly threading to engage with the columns above.
Regarding claim 4, the modified reference teaches the limitations of claim 3 and further Wiseman teaches wherein each table leg further includes a horizontal flange at an upper end from which the vertical bolt extends upward (Figure 2, Col. 4 lines 51-65; leg mount 42 has a horizontal flange wherein fastener 100 extends through), each horizontal flange having through holes for receiving fasteners for securing the table leg to an underside of the lower main body (Figure 2, Col. 4 lines 51-65; leg mount 42 has multiple openings for fasteners 100).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A) and AlSaffar (US 20110182667 A1) as applied to claim 1 above, and further in view of Lowe (US 9706720 B1).

Lowe teaches a gardening unit including a drain bulkhead extending through sealed holes in lower main body (Figure 2, Col. 4 lines 15-20; drain outlet 68 on lower wall 8 of basin 4), and a drain valve fastened to the drain bulkhead below the planter (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the drain and valve as taught by Lowe in order to allow for a controllable way for excess water to be drained out of the planter to avoid overwatering.
Regarding claim 9, the modified reference teaches the limitations of claim 8 and further Lowe teaches wherein the drain valve has a lower fastener to which a drain tube may be connected (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A) and AlSaffar (US 20110182667 A1) as applied to claim 1 above, and further in view of Burnett (US 5738018 A).
Regarding claim 10, Wakefield as modified above does not teach further including elastomeric members secured to top ends of the columns which support the tabletop and provide frictional resistance to horizontal sliding.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the elastomeric element taught by Burnett in order to frictionally engage the tabletop to help avoid any unwanted movement of the tabletop (Burnett: Col. 2 lines 59-67).
Claims 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), Daniel (US 20170181385 A1), Lowe (US 9706720 B1), and AlSaffar (US 20110182667 A1).
Regarding claim 11, Wakefield teaches a waterproof table planter (Figures 16-18), comprising: 
a planter having a lower main body having a floor and side walls, defining a trough having a floor and side walls for containing soil or other plant growth medium (Figure 18, Col. 10 lines 29-40; planter 20” with floor 24” and extending wall 22” configured to hold soil/plant media); 
a tabletop spaced above the planter by a plurality of columns that are fixed to the floor (Figure 18, Col. 11 lines 1-17; planter table can be configured with any number of multiple support members 51”).
 Wakefield does not teach further including seals between the columns and planter to prevent leakage therebetween; a plurality of generally vertical table legs fixed to an underside 
Gross teaches a decorative transparent tabletop wherein a plurality of generally vertical table legs fixed to an underside of the bottom level and supporting the bottom level horizontally above a ground surface (Figure 1, Col. 2 lines 56-64; table 12 with legs 18 supporting table 12 horizontally above the ground).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the table legs extending to the ground as taught by Gross in order to allow for the tabletop of Wakefield to be at a higher level to function as a taller table.
Daniel teaches a plant support system wherein there are the same number of columns as support legs, and each column is located directly above a support leg and secured thereto (Figures 1 and 6, Paragraphs [0034] and [0037]-[0038]; portions 16, 18, 20, 22 are directly above and secured to stakes 64, 66, 68, 70).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the direct connection of columns and support legs as taught by Daniel in order to provide a secure and stable support system extending from the ground directly up to the tabletop.
Lowe teaches a gardening unit including a drain bulkhead extending through sealed holes in lower main body (Figure 2, Col. 4 lines 15-20; drain outlet 68 on lower wall 8 of basin 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the drain and valve as taught by Lowe in order to allow for a controllable way for excess water to be drained out of the planter to avoid overwatering.
AlSaffar teaches an irrigation bed including seals between the columns and planter to prevent leakage therebetween (Figures 1b and 4, Paragraph [0018]; seals 37 around the distributors 22 that extend upward through the plastic cover 34).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the seals taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Regarding claim 14, Wakefield as modified above teaches the tabletop planter as claimed in claim 11. Wakefield as modified above does not teach wherein the planter and tabletop have rectangular horizontal peripheries. It would have been an obvious matter of design choice to make the different portions of the planter and tabletop of whatever form or shape was desired or expedient, such as a rectangular shape in order to best suite the desired location of the planter table. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 16, Wakefield as modified above does not teach wherein the planter comprises a lower main body having a floor and side walls on which rests a waterproof liner, the liner defining the trough.
AlSaffar teaches an irrigation bed comprising a waterproof liner in the bed (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the liner taught by AlSaffar in order to prevent water from leaking to the ground below (AlSaffar: Paragraph [0018]).
Regarding claim 17, the modified reference teaches the limitations of claim 1 and further AlSaffar teaches wherein the liner comprises a hard plastic or acrylic (Figure 1b, Paragraphs [0018]-[0019]; impervious plastic cover 34).

Regarding claim 19, the modified reference teaches the limitations of claim 11 and further Lowe teaches wherein the drain valve has a lower fastener to which a drain tube may be connected (Figure 2, Col. 4 lines 42-61; valve 45 receives water from drain outlet 68 and sends it to drain tube 70).
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), Daniel (US 20170181385 A1), Lowe (US 9706720 B1), and AlSaffar (US 20110182667 A1) as applied to claim 11 above, and further in view of Wiseman et al. (US 8776431 B1).
Regarding claim 12, Wakefield as modified above does not teach wherein each table leg includes a vertical bolt extending upward through aligned holes in the lower main body and liner, wherein each column has a female threaded bore at a lower end that threateningly engages the vertical bolt in one of the table legs.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the legs as taught by Wiseman in order to provide a strong, secure, and stable attachment of the legs to the planter.
Gross teaches wherein each column has a female threaded bore at a lower end that threateningly engages a vertical bolt (Figure 6, Col. 3 lines 39-52; threaded members 48 engaging threaded opening 47 of support member 44).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the bolt attachment of the columns as taught by Gross in order to provide a strong, secure, and stable attachment of the columns to the planter.
When combining the bolt attachments of Wiseman and Gross with the direct attachment of the legs to the columns as taught by Daniel above, the structure would result in the bolt of the legs directly threading to engage with the columns above.
Regarding claim 13, the modified reference teaches the limitations of claim 3 and further Wiseman teaches wherein each table leg further includes a horizontal flange at an upper end from which the vertical bolt extends upward (Figure 2, Col. 4 lines 51-65; leg mount 42 has a horizontal flange wherein fastener 100 extends through), each horizontal flange having .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield (US 8733254 B1) in view of Gross (US 3979156 A), Daniel (US 20170181385 A1), Lowe (US 9706720 B1), and AlSaffar (US 20110182667 A1) as applied to claim 11 above, and further in view of Burnett (US 5738018 A).
Regarding claim 20, Wakefield as modified above does not teach further including elastomeric members secured to top ends of the columns which support the tabletop and provide frictional resistance to horizontal sliding.
Burnett teaches a table including elastomeric members secured to top ends of the columns which support the tabletop and provide frictional resistance to horizontal sliding (Figure 8, Col. 2 lines 59-67; elastomeric element 64 that rests on top on legs 14 to frictionally engage tabletop 16).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the table planter of Wakefield with the elastomeric element taught by Burnett in order to frictionally engage the tabletop to help avoid any unwanted movement of the tabletop (Burnett: Col. 2 lines 59-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorenson (US 4236353 A), Craig (US 20200154659 A1), and Nail (US 3110532 A). .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619